Citation Nr: 0614810	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  02-03 418A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from August 1971 to July 1981.  He died in May 2000. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision of the Phoenix, 
Arizona, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A hearing was conducted at the RO by the 
undersigned Acting Veterans Law Judge in January 2003.  In 
January 2005, the Board remanded the appellant's appeal for 
additional evidentiary development.  


FINDING OF FACT

The veteran's death by pancreatic cancer was not causally 
connected to a service-connected disability or otherwise 
linked to military service.


CONCLUSION OF LAW

A service-connected disability or a disease linked to 
military service did not cause or contribute substantially or 
materially to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5102, 5103, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.302, 3.303, 
3.307, 3.309, 3.310, 3.312 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  

Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify 
the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., evidence of veteran 
status; existence of a disability; evidence of a nexus 
between service and the disability; the degree of disability; 
and the effective date of any disability benefits.  The 
appellant must also be notified to submit all evidence in her 
possession, what specific evidence she is to provide, and 
what evidence VA will attempt to obtain.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, securing expert opinions.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in an August 2002 VCAA 
letter fulfills the provisions of 38 U.S.C.A. § 5103(a), save 
for an absence of  notice of the type of evidence necessary 
to establish an effective date for the benefit sought on 
appeal.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  However, the 
absence of such notification is not prejudicial in this case, 
involving only a service connection claim.  With service 
connection cases generally, no disability rating or effective 
date is assigned when service connection is denied.  Also, in 
cases where service connection is granted, it is the 
responsibility of the agency of original jurisdiction (here, 
the RO) to address any notice defect with respect to the 
rating and effective date elements when effectuating the 
award.  Id.

The Board is aware that the August 2002 VCAA letter was 
issued subsequent to the appealed rating action.  The 
appellant's claim, however, was subsequently adjudicated in 
supplemental statements of the case issued in March and 
November of 2005.  The appellant has been afforded a 
meaningful opportunity to participate in the adjudication of 
her claim, to include the opportunity to present pertinent 
evidence.  The Board is thus satisfied that the VCAA letter 
in this case satisfies the requirements set forth in Mayfield 
v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  See 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Service and post-
service medical records are included with the claims file, 
and there is no indication of other pertinent medical 
evidence which is not currently part of the claims file.  
Moreover, the RO obtained a VA medical opinion based on a 
claims file review, in lieu of an examination because this 
case concerns a deceased veteran.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of her 
claim. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated during 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  Additionally, certain chronic diseases, 
including such malignant tumors as pancreatic cancer, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Furthermore, service connection may be granted for the cause 
of the veteran's death if a disorder incurred in or 
aggravated by service either caused or contributed 
substantially or materially to the cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

VA regulations also provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era and has one of the diseases listed in 
38 C.F.R. § 3.309(e) shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis.  See 38 
C.F.R. § 3.307(a)(6)(ii).

The Board acknowledges that the appellant has raised a claim 
of the veteran's Vietnam Era exposure to herbicide agents in 
connection with his pancreatic cancer.  In the present case, 
however, the record does not show that the veteran while in 
active service ever was present in the Republic of Vietnam 
during the Vietnam Era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).  Furthermore, pancreatic cancer is not 
among the diseases associated with exposure to certain 
herbicide agents listed at 38 C.F.R. § 3.309(e).  Therefore, 
the presumptions found in 38 C.F.R. §§ 3.307(a)(6)(iii) and 
3.309(e) do not apply, and the preponderance of the evidence 
is against service connection on this presumptive basis.

The Board observes that the veteran died in May 2000 at 
Thunderbird Samaritan Hospital in Glendale, Arizona.  His 
death certificate lists metastatic large cell 
undifferentiated cancer of the pancreas as the immediate 
cause of death.  No contributory factors were listed.  An 
autopsy was not performed.  

At the time of the veteran's death, service connection was in 
effect for bilateral lower extremity impairment due to 
multiple sclerosis, evaluated as 40 percent disabling, each 
extremity; left upper extremity impairment due to multiple 
sclerosis, evaluated as 20 percent disabling; postoperative 
residuals, right lumbar laminectomy, evaluated as 10 percent 
disabling; and bilateral optic atrophy due to multiple 
sclerosis, evaluated as 10 percent disabling.  He had, since 
February 1999, been entitled to individual unemployability 
compensation based on his permanent and total disability due 
to his service-connected disabilities.  See 38 C.F.R. § 4.25.

In reviewing the veteran's service medical records, although 
there is evidence of gastroenteritis while in service, there 
are no complaints, diagnoses, or treatments related to 
pancreatic cancer. 

Post-service, the first evidence of pancreatic cancer was the 
veteran's May 2000 death certificate listing that as the 
immediate cause of death.
 
The claims file contains three medical opinion letters in 
support of the appellant's claim.  Preliminarily, however, 
the Board notes that there is no indication that any of the 
physicians who wrote these letters had an opportunity to 
review the claims file.  

Joseph R. Volk, M.D., opined in a May 2001 letter that it was 
"conceivable" that the veteran's tumor "may be considered" 
service-related.  Dr. Volk also stated that "one wonders if 
indeed it may be related" to Agent Orange.  

Teresa Heatly, M.D., in a July 2001 letter, did not opine 
that the veteran's death was related to service and, 
actually, admitted her lack of knowledge in this regard.  She 
then hastened to recommend that the appellant inquire into 
the veteran's cancer's possible link to Agent Orange 
exposure.  

Finally, James R. Burks, M.D., opined in an April 2002 letter 
that there "is a possibility that his tumor may have been 
related to Agent Orange exposure although I am no expert on 
this subject." Dr. Burks furthermore stated that the 
veteran's multiple sclerosis "may have" contributed to the 
aggressive spread of his tumor and his rapid demise.  Dr. 
Burks concluded: "I am unable to say that [his] death was 
related to his service connected disabilities or exposure, 
but this is a definite possibility."

In view of these statements, VA obtained a May 2004 Veterans 
Health Administration (VHA) medical expert opinion by a 
neurologist.  

The VHA neurologist reviewed and summarized the claims file 
as part of the process of explaining his opinion.  He opined 
that there was "no reasonable likelihood that either the 
multiple sclerosis or the condition surrounding performance 
of lumbar laminectomy contributed in any way to development 
or progress of pancreatic carcinoma."  Neither multiple 
sclerosis nor radiculopathy would have had any effect on the 
disease's course or treatments the veteran underwent in his 
final days; this being an aggressive abdominal tumor with 
generally rapid progress and a high likelihood of death in 
weeks to months after diagnosis.  Moreover, there was no 
evidence that multiple sclerosis as an immunologic compromise 
would have been associated with the development of tumors 
generally or pancreatic carcinoma particularly.  The VHA 
neurologist concluded by stating that there was "no known 
connection" between the veteran's service-connected 
disabilities and pancreatic cancer; "no indication" that 
these disabilities would have modified the evolution of his 
cancer; and "no therapeutic considerations" that would have 
been adversely affected by his service-connected 
disabilities.  In sum, he concluded that it was "highly 
unlikely" that a service-connected disability caused or 
materially contributed to cause the veteran's death.

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the United 
States Court of Appeals for Veterans Claims (Court) has 
declined to adopt a "treating physician rule" under which a 
treating physician's opinion would presumptively be given 
greater weight than that of a VA examiner or another doctor.  
See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); 
Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993). 

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  See 
generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Again, the Board would also point out that for a service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death; rather, it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  
In this case, the evidence does not suggest such a causal 
connection.

On review of the evidence addressing the link between the 
veteran's service-connected disabilities and the cause of his 
death, the Board finds that it must assign greater 
evidentiary weight to the opinion provided by the May 2004 
VHA neurologist than those provided by Drs. Volk, Heatly, and 
Burks.  

In this respect, the May 2004 VHA neurologist's opinion was 
provided, unlike the private opinions, after a review of the 
entire claims file to include all inservice and post-service 
medical records.  The May 2004 VHA opinion was also submitted 
after the VHA neurologist reviewed the private opinions.  
Significantly, Drs. Volk, Heatly, and Burks each hedged their 
opinions by using inconclusive language and by frankly 
admitting their lack of firm opinions given their limited 
knowledge of the particulars in this veteran's case.  Also, 
the Board finds the May 2004 VHA neurologist's opinion to be 
of greater probative value because he offered a complete and 
thorough rationale of his finding of the lack of a 
relationship between multiple sclerosis and radiculopathy on 
the one hand and pancreatic cancer on the other.

Accordingly, after considering all of the evidence of record, 
the Board must conclude that the weight of the evidence is 
against the claim.  In fact, the medical evidence of record 
shows that service-connected disabilities had no discernible 
effect on the evolution or outcome of the veteran's 
pancreatic cancer. 

Moreover, given the almost twenty-year time period between 
the veteran's July 1981 separation from military service and 
the first evidence of pancreatic cancer in the record (his 
death certificate), the Board finds no evidence of continuity 
of symptomatology since service.  38 C.F.R. § 3.303.  

Given this evidentiary picture, the preponderance of the 
evidence is against finding that the veteran's death was 
causally connected to his service-connected disabilities or 
otherwise related to his military service.   

Finally, the Board observes that the appellant has argued 
that the veteran's service-connected multiple sclerosis 
and/or back disability made his carcinoma of the pancreas 
worse and thus, contributed to his death.  While the Board is 
empathetic with the appellant in view of the death of the 
veteran, the Board may not go beyond the factual evidence 
presented in this instance to provide a favorable 
determination.  In this case, the appellant, as a layperson 
who has no apparent training in the field of medicine, has 
not been shown to be competent to provide an opinion with 
regard to medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

Overall, the Board concludes that no service-related 
disabilities caused the veteran's death or contributed 
substantially or materially to cause his death.  Therefore, 
the preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the claimant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the current claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


